Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mike Taylor on 12/10/21.

The application has been amended as follows: Claims 1-12 have been cancelled.

Reasons for Allowance
 	Claims 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the invention is a method for manufacturing a keycap of a keyboard device, comprising:
providing a top fabric layer having a top surface; providing a molding film having a bottom surface; attaching the top fabric layer with the molding film to form a film structure which has an upper surface being the top surface and a lower surface being the bottom surface;

injecting a plastic material into the space to mold the film structure and to form a keycap body to be combined with the film structure to form the keycap.

O’Mara (US 5677688), Gibbons III (US 6741189) and Page (US 10267987) teach a method for manufacturing a keycap of a keyboard device, comprising: providing a top fabric layer having a top surface; providing a molding film having a bottom surface; attaching the top fabric layer with the molding film to form a film structure which has an upper surface being the top surface and a lower surface being the bottom surface. The references do not teach disposing the film structure in a mold having a mold surface to form a space between the film structure and the mold surface; and injecting a plastic material into the space to mold the film structure and to form a keycap body to be combined with the film structure to form the keycap.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748